Citation Nr: 1450448	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  00-04 491A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected restless leg syndrome, previously compression neuropathy secondary to seating position (herein RLS).  

2.  Entitlement to service connection for acne.

3.  Entitlement to service connection for a bilateral arm disability, to include as secondary to service-connected RLS.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1995 to May 1998.  

The Veteran's claim for entitlement to an initial compensable disability rating for service-connected RLS comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (jurisdiction was subsequently transferred to the New Orleans, Louisiana RO), which granted entitlement to service connection and established a non-compensable rating effective May 1998.  The Veteran's claims for entitlement to service connection for acne and a bilateral arm condition, to include as secondary to service-connected RLS, come before the Board on appeal from a November 2009 rating decision by the RO in New Orleans, Louisiana.  These appeals were merged in September 2014.  

The RO adjudicated the Veteran's claim as entitlement to service connection for "arm condition."  At the September 2014 hearing, the Veteran responded affirmatively to a question that the condition "should be fairly characterized as a bilateral arm disability?".  Additionally, this claim was originally found to be raised by the RO based on a February 2008 statement by the Veteran that referenced her arms.  See September 2009 Deferred Rating Decision.  As such, the Board has recharacterized the issue on appeal as reflected above.  

With respect to the Veteran's two claims for entitlement to service connection, subsequent to the last Supplemental Statement of the Case issued in May 2014, additional private medical evidence was received with a waiver of Agency of Original Jurisdiction (AOJ) consideration.         

With respect only to the Veteran's two claims for entitlement to service connection, the Veteran testified at a September 2014 hearing before the undersigned Veterans Law Judge in New Orleans, Louisiana.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I.  Compensable Rating for RLS

With respect to the Veteran's claim for entitlement to an initial compensable rating for RLS, the Veteran requested a BVA hearing in two September 2006 statements, requesting whichever type of hearing is earliest.  The Veteran requested a local BVA hearing in a February 2008 statement (made on a VA Form 9) and in a September 2009 statement (made on a VA Form 9) again requested a BVA hearing, checking boxes for both a BVA hearing in Washington D.C. and a local BVA hearing.  

As noted above, the Veteran testified at a September 2014 hearing before the undersigned Veterans Law Judge in New Orleans, Louisiana with respect to the two service connection claims on appeal.  No BVA hearing has been held with respect to the Veteran's claim for entitlement to an initial compensable rating for RLS.  The Board sought clarification regarding the Veteran's outstanding hearing requests and in a November 2014 statement, the Veteran's representative indicated that the Veteran desires a local BVA hearing.  As such, the Veteran's claim for entitlement to an initial compensable rating for RLS is remanded to schedule the Veteran for a travel board hearing, with respect to this specific issue, before the Board.    

II.  Acne

With respect to the Veteran's claim for entitlement to service connection for acne, the Veteran was afforded a VA skin examination in February 2012, which provided a negative opinion as to direct service connection.  Based on subsequent evidence and argument presented by the Veteran and her representative, the Board concludes that an additional VA examination is warranted.  

Initially, the issue of whether the Veteran's acne pre-existed her military service has been raised by the record, but has not been addressed by a VA examiner.  At the April 2014 Decision Review Officer (DRO) hearing, the Veteran referenced having "teenage acne."  At the September 2014 Board hearing, the Veteran testified to having "normal teenage acne."  Also at that hearing, the Veteran's representative specifically raised the issue of whether the Veteran's acne that existed prior to service in a minor form was aggravated or caused by her service to "evolve into this chronic acne condition."  The Veteran's June 1995 entrance examination noted the Veteran's skin to be normal and noted no defects in relation to her skin.  As such, on remand, a VA examiner must obtain a complete history from the Veteran regarding her acne, including any symptoms present prior to service, and must address whether the Veteran's acne clearly and unmistakably preexisted service, and if so, whether the pre-existing acne clearly and unmistakably did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service (i.e., the disorder was not aggravated by service).  If the examiner determines that the Veteran's acne did clearly and unmistakably pre-exist service but was not clearly and unmistakably not aggravated by service, the examiner must address whether it is at least as likely as not that the Veteran's current acne is related to service.    
As to aggravation, the Veteran and her representative have stated that conditions in service may have aggravated her acne.  At the April 2014 DRO hearing, the Veteran referenced a change in "climatic" conditions, that her "whole body makeup and chemistry changed", being in the sun sweating and the stress of being in a new environment.  The Veteran's representative also referenced a November 1995 service treatment record (STR) that noted acne and a March 1998 STR that noted "3 to 4 scattered dry, scaly papular areas across the right temple and right anterior neck", which the Veteran's representative stated "is presumed to be acne."  The Board notes that the November 1995 STR that noted acne also prescribed Retin-A, which a February 1996 STR listed under current medications.  In addition, at the September 2014 Board hearing, the Veteran's representative referenced the Veteran being service-connected for multiple allergies with skin rashes, allergic rhinitis and HTLV-I-II and that the Veteran's acne "can be associated with the same causation type" as those service-connected conditions, which the Veteran and her representative referenced as being "environmental change from where [the Veteran] lived prior to going into service." 

In the event that the Veteran's acne is not deemed to clearly and unmistakably pre-exist service, the examiner must provide an opinion regarding direct service connection.  In this regard, the February 2012 VA skin examination noted a diagnosis of acne and provided a negative opinion as to direct service connection.  In the rationale section, the examiner referenced the Veteran's STRs that showed treatment in November 1995 for acne and a January 1998 medical evaluation board physical that noted her skin was normal.  The examiner stated that "[w]ith the records available, it appears as though the acne was not a chronic condition while in the service."  At the April 2014 DRO hearing, however, the Veteran's representative stated that "[t]he Veteran contends that her acne has been chronic and constant since her first exacerbation in the military."  At the September 2014 Board hearing, the Veteran testified that she first observed what she would consider chronic acne about a year into service and that this condition persisted after service.  In the event that the Veteran's acne is not deemed to clearly and unmistakably pre-exist service, the evidence as to aggravation referenced above is also applicable with respect to direct service connection.  On remand, in the event that the Veteran's acne is not deemed to clearly and unmistakably pre-exist service, the examiner must provide an opinion as to direct service connection and the examiner's attention is invited to the Veteran's reports of a continuity of symptomatology since service with respect to chronic acne.

Further, at the September 2014 Board hearing, the issue was raised as to whether the Veteran's acne is caused or aggravated by her service-connected allergies, to include skin rashes.  The Veteran referenced "touching of the skin and the hormonal release" and responded to a question affirmatively of whether her skin rashes "as likely as not...actually increases your propensity to have acne breakouts.  Is that what you're saying?".  As such, on remand the examiner must address the issue of secondary service connection with respect to the Veteran's acne and her service-connected allergies, to include skin rashes.        

III.  Bilateral Arm Condition 

With respect to the Veteran's claim for entitlement to service connection for a bilateral arm condition, the Veteran was afforded a VA central nervous system and neuromuscular diseases examination in February 2012, which noted a diagnosis of RLS.  A February 2012 addendum opinion stated that the right upper and lower extremities weakness noted on the VA examination were not secondary to the Veteran's service-connected RLS.  The examiner noted that the Veteran's "right upper extremity complaints" are at least as likely as not "secondary to cervical spine degenerative disc disease."  The opinion, however, did not address aggravation.  As such, and based on subsequent evidence and argument presented by the Veteran and her representative, the Board concludes that an additional VA examination is warranted.  

At the September 2014 Board hearing, the Veteran's representative referenced the Veteran's bilateral arm disability being "actually the result of progressively worsening signs and symptoms of your service connected restless leg syndrome or some combination or thereof."  The Veteran described her symptomatology as being "the exact same thing I get in my legs."  The Veteran's representative also referenced a May 2014 private medical record from Lafayette General and Dr. F., which included a notation of "natural progression" and "clinically does not have a neuropathy", which the Veteran's representative referenced and stated that the doctor "basically said it's an outcome of the restless leg syndrome."  Additionally, on the October 2010 VA Form 9, the Veteran referenced RLS "affect[ing] the arms (upper limbs) of some individuals - I believe I am one of them" and stated that she "plan[ned] to submit documentation."  In this regard, the Board notes that of record is a medical treatise, specifically a Restless Leg Syndrome Fact Sheet from the National Institute of Neurological Disorders and Stroke, which noted that RLS sensations "less commonly affect the arms."  On remand, the examiner must address whether the Veteran's bilateral arm signs and symptoms are manifestations attributable to the Veteran's service-connected restless leg syndrome or whether the signs and symptoms are a separate medical condition.  If the signs and symptoms are a separate medical condition, a diagnosis must be provided if possible.

If the examiner determines that there is a separate bilateral arm disability, the examiner must also address the issue of direct service connection and secondary service connection (to include aggravation), with respect to the Veteran's service-connected RLS or service-connected HTLV-I-II.  As to direct service connection, the Veteran's representative's June 2014 statement referenced the Veteran's bilateral arm disability as potentially having an "etiology with onset in service" that is "non-associated" with the Veteran's service-connected RLS.  At the September 2014 Board hearing, the Veteran's representative referenced the Veteran's arm disability having the same causation that caused the Veteran's service-connected RLS.  The Board notes that a March 2007 VA examination report concluded that the Veteran's restless leg syndrome was at least as likely as not "due to the HTLV I and II viruses."  On remand, the examiner must address whether the Veteran's bilateral arm disability is directly related to service, to include the causation of the Veteran's service-connected RLS and address secondary service connection (to include aggravation) with respect to the Veteran's service-connected RLS or service-connected HTLV-I-II.    

IV.  General

Additionally, there are potentially outstanding VA treatment records that must be obtained on remand.  Specifically, there appears to be a gap in VA treatment records from the Alexandria VA Medical Center (VAMC) from October 2007 to February 2008 and from January 2009 to November 2009.  The Board parenthetically notes that VA treatment records from the Alexandria VAMC dated August 2008 to November 2009 appear to have been compiled using a search function and are presumably not complete.  Additionally, there appears to be a gap in VA treatment records from the Houston VAMC from May 2009 to November 2009.  Additionally, the earliest Houston VAMC records are from October 2008 and it is unclear if earlier records may exist.  Further, references in the VA treatment records are made to the SE Louisiana Veterans Health Care System (HCS), which according to VA's website appears to be a part of a different system than the Alexandria VAMC, and no records from this system appear to be of record.  See November 2011 VA treatment record (including a problem list noting an active problem of Restless Legs and noting SE Louisiana Veterans HCS).  On remand, any outstanding VA treatment records must be obtained.   

Finally, a May 1999 application for vocational rehabilitation is of record, as is a June 2011 "note" in VBMS that referenced the Veteran contacting VA about vocational rehabilitation benefits.  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  On remand, these records must be obtained, if they are available.      

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claim for entitlement to an initial compensable rating for RLS, schedule the Veteran for a travel board hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to her representative.

In the event the Veteran elects to have a video conference hearing, to the extent possible, work with the Board to schedule the hearing before the undersigned Veterans Law Judge in the interests of economy of adjudication.  

2.  Obtain all outstanding VA treatment records, to include records from the Alexandria VA Medical Center (VAMC) from October 2007 to February 2008 and from January 2009 to November 2009, records from the Houston VAMC from May 2009 to November 2009, as well as any records that may exist prior to October 2008 from the Houston VAMC, and any outstanding records from the SE Louisiana Veterans Health Care System.  

3.  Obtain the Veteran's vocational rehabilitation file, if available, and associate it with the claims file.

4.  After completion of steps two and three above, afford the Veteran an appropriate VA examination from a dermatologist to determine the etiology of the Veteran's acne.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must obtain a complete history from the Veteran regarding her acne, including any symptoms present prior to service.

The examiner must provide an opinion addressing the following:

a.  Whether the Veteran's acne clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.

If and only if the examiner determines that the Veteran's acne clearly and unmistakably pre-existed service, the examiner must address whether the Veteran's pre-existing acne clearly and unmistakably (i.e., obviously or undebatably) did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service (i.e., the disorder was not aggravated by service).

If the examiner determines that the Veteran's acne did clearly and unmistakably pre-exist service but was not clearly and unmistakably not aggravated by service, the examiner must address whether it is at least as likely as not that the Veteran's current acne is related to service.  

While review of the entire claims file is required, attention is invited to the Veteran and her representative's statements that conditions in service may have aggravated her acne.  See April 2014 Decision Review Officer (DRO) Hearing Transcript, pages 2-3 (where the Veteran referenced a change in "climatic" conditions, that her "whole body makeup and chemistry changed", being in the sun sweating and the stress of being in a new environment); September 2014 Board Hearing Transcript (where the Veteran's representative referenced the Veteran being service-connected for multiple allergies with skin rashes, allergic rhinitis and HTLV-I-II and that the Veteran's acne "can be associated with the same causation type" as those service-connected conditions, which the Veteran and her representative referenced as being "environmental change from where [the Veteran] lived prior to going into service.").  Additional attention is invited to a November 1995 service treatment record (STR) showing treatment for acne and prescribing Retin-A and a February 1996 STR which listed Retin-A under current medications, as well as a March 1998 STR noting "3 to 4 scattered dry, scaly papular areas across the right temple and right anterior neck", which the Veteran's representative referenced at the April 2014 DRO hearing (page 8) as being "presumed to be acne."      

b.  If the examiner determines that the Veteran's acne did not clearly and unmistakably pre-exist service, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's acne had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims file is required, attention is invited to the evidence discussed above as to aggravation in service of acne, as well as the Veteran's reports of a continuity of symptomatology since service with respect to chronic acne.  See April 2014 DRO Hearing Transcript, page 8 (where the Veteran's representative stated that "[t]he Veteran contends that her acne has been chronic and constant since her first exacerbation in the military."); September 2014 Board Hearing Transcript, pages 7-8 (where the Veteran testified that she first observed what she would consider chronic acne about a year into service and that this condition persisted after service.).     

c. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's acne is due to or caused by the Veteran's service-connected multiple allergies, which includes skin rashes?

d. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's acne is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected multiple allergies, which includes skin rashes?

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's acne found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected multiple allergies, which includes skin rashes.  

While review of the entire claims file is required, attention is invited to the September 2014 Board Hearing Transcript, pages 15-16 (where the Veteran referenced "touching of the skin and the hormonal release" and responded to a question affirmatively of whether her skin rashes "as likely as not...actually increases your propensity to have acne breakouts.  Is that what you're saying?").

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completion of steps two and three above, afford the Veteran an appropriate VA neurological examination to determine the etiology of the Veteran's bilateral arm disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Whether the Veteran's bilateral arm signs and symptoms are at least as likely as not (i.e., probability of 50 percent or greater) manifestations attributable to the Veteran's service-connected restless leg syndrome; or alternatively whether the signs and symptoms are a separate medical condition.  If the signs and symptoms are a separate medical condition, a diagnosis must be provided if possible.    

While review of the entire claims folder is required, attention is invited to the September 2014 Board Hearing Transcript (page 21), where the Veteran described her symptomatology as being "the exact same thing I get in my legs", the October 2010 VA Form 9 where the Veteran referenced RLS "affect[ing] the arms (upper limbs) of some individuals - I believe I am one of them", the May 2014 private medical record from Lafayette General and Dr. F., which include a notation of "natural progression" and "clinically does not have a neuropathy" and which the Veteran's representative referenced and stated at the September 2014 Board Hearing (page 24) that the doctor "basically said it's an outcome of the restless leg syndrome" and a medical treatise of record (Receipt Date of February 2012 in VBMS), specifically a Restless Leg Syndrome Fact Sheet from the National Institute of Neurological Disorders and Stroke, which noted that RLS sensations "less commonly affect the arms."     

If the examiner determines that that there is a separate bilateral arm disability, the examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral arm disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the causation of the Veteran's service-connected RLS.  See Veteran's Representative's June 2014 statement (referencing the Veteran's bilateral arm disability as potentially having an "etiology with onset in service" that is "non-associated" with the Veteran's service-connected RLS.); September 2014 Board Hearing Transcript, page 18 (where the Veteran's representative referenced the Veteran's bilateral arm disability having the same causation that caused the Veteran's service-connected RLS.).  

While review of the entire claims file is required, attention is invited to the March 2007 VA examination report that concluded that the Veteran's restless leg syndrome was at least as likely as not "due to the HTLV I and II viruses."   

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's bilateral arm disability is due to or caused by the Veteran's service-connected restless leg syndrome or HTLV-I-II?

While review of the entire claims file is required, attention is again invited to the March 2007 VA examination report that concluded that the Veteran's restless leg syndrome was at least as likely as not "due to the HTLV I and II viruses."   

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's bilateral arm disability is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected restless leg syndrome or HTLV-I-II?

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral arm disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected restless leg syndrome or HTLV-I-II.  

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

